Citation Nr: 1757415	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  05-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as due to exposure to toxins and chemicals.

2.  Entitlement to service connection for multiple sclerosis. 

3.  Entitlement to service connection for lupus anticoagulant. 

4.  Entitlement to service connection for post-traumatic stress disorder ("PTSD"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from June 1983 through August 1993. 

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions, dated April 2004, April 2007, and June 2010, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction ("AOJ")).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in July 2015, the Board remanded the Veteran's claim in order to provide him the opportunity to testify before a Veterans Law Judge.  As noted above, the Veteran was provided this opportunity in December 2015.  Thereafter, the Veteran's appeal was returned to the Board in May 2017.  At this point, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA") to resolve ambiguities contained in the evidentiary record.  See 38 C.F.R. § 20.901(a).  In September 2017, the Board secured and associated with the claims folder, the responsive specialist medical opinion.  

As required by VA law and regulation, the Board provided the Veteran and his representative copies of this report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903.  In response, the Veteran submitted a letter where he expressed disagreement with the conclusions of the September 2017 VHA medical opinion and indicated that he would submit additional medical evidence in support of his claims.  Additional medical evidence and argument was received by the Veteran, which included a statement that he did not wish to waive initial AOJ consideration of this new evidence.  See October 2017 Correspondence.  As such, the Board finds that an additional remand is required before the Board is able to make a determination as to the Veteran's appeal. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has requested that the AOJ complete an initial review of his recently submitted medical records, medical opinions, and medical literature.  Therefore, the Board requests that the AOJ review these materials and issue a Supplemental Statement of the Case before returning the Veteran's appeal to the Board. 

In addition to this initial review, the Board finds that the AOJ should contact the Veteran as to the status of any outstanding medical evidence he may wish to submit.  In his October 2017 correspondence, the Veteran indicated that he sought medical care and treatment from private physicians after he separated from active duty service.  The Veteran additionally indicates that these records may contain evidence showing that he experienced an onset of symptoms of multiple sclerosis prior to his 2003 diagnosis. 

Service connection for certain chronic diseases will be presumed if manifest to a compensable degree within a specified period after separation from active service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For multiple sclerosis, this period is seven years.  Additionally, for such chronic diseases, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Therefore, the AOJ should take care to contact the Veteran and ask that he identify or submit any outstanding medical records dated in the seven years following his separation from active duty service.  

Finally, the Board finds that the AOJ has not substantially complied with the directives of the Board's November 2007 remand directives.  Specifically, the Board finds no evidence which indicates the AOJ has taken the full and appropriate development actions necessary to verify the Veteran's claimed exposures to toxins and chemicals.  The record shows that the AOJ submitted a request to the Defense Personnel Records Information System ("DPRIS") on October 19, 2011.  However, the electronic record does not appear to show that any response was received.  The duty-to-assist obligates VA to make as many requests as necessary to obtain relevant records in the possession of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  

Similarly, the Board finds the AOJ has not complied with the Board's November 2007 instructions to develop the Veteran's claim in accordance with VA's Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18, by requesting information from the National Personnel Records Center ("NPRC"), the Defense Manpower Data Center ("DMDC") and the U.S. Army Chemical and Biological Defense Agency.  The Board's remand instructions instructed the AOJ to assist with the Veteran's request to contact the Department of Defense ("DOD") for further information about the Veteran's classified assignments, which the Veteran indicates would provide information to assist in determining whether the veteran was likely exposed to toxins and/or toxic chemicals.  The record reflects that no attempts to contact the DMDC, U.S. Army Chemical and Biological Defense Agency, or the DOD have been made for assistance with obtaining evidence.  The AOJ should also request development assistance from the United States Army & Joint Services Records Research Center ("JSRRC").  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his disabilities prior to 2000.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

If the AOJ's attempts to obtain any outstanding records results in a finding that such records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should undertake development as set forth above and as outlined in VA's Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18, by requesting information from the National Personnel Records Center ("NPRC"), the Defense Manpower Data Center ("DMDC") and the U.S. Army Chemical and Biological Defense Agency regarding the Veteran's possible exposure to toxins and chemicals during active service.  This request should specifically include any reports concerning the veteran's participation in a classified project labeled "Project Pegasus".  

3.  The AOJ should request the Department of Defense ("DOD"), the JSRRC, and the U.S. Army to provide information about the likelihood the Veteran, given his military occupation and tours of duty, was exposed to toxins and/or hazardous chemicals, while performing his military duties - to specifically include discussion of any and all chemical spills and/or contamination at the Ogden Defense Depot.

They should also be requested to provide information on the use of storage at the Ogden Defense Depot for toxins and chemicals and whether, as the Veteran reports, other federal agencies such as FEMA or the U.S. Environmental Protection Agency, were overseeing the site.  

In requesting this information, the AOJ should refer to the Veteran's Military Personnel Record, dated October 19, 2011 in VBMS, to provide specific dates, locations, and military occupational specialties, when requesting the above described information. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall, Vet. App. at 271.  

5.  After any additional records are associated with the claims file, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




